Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 04/13/2020.  Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 1 and 5 are objected to because of the following informalities: 

Claim 1, lines 11-12, recites “(1) a unipolar switching circuit comprising N pairs of switches, and a capacitor arranged between every two pairs of the N pairs of switches or (2)” it should be changed to “[[ (1)]] a unipolar switching circuit comprising N pairs of switches, and a capacitor arranged between every two pairs of the N pairs of switches or [[(2)]]”. Appropriate correction is required.

Claim 5, line 2, recites “power supply is coupled the input” it should be changed to “power supply is coupled to the input”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-5, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 1, the limitation “(1) a unipolar switching circuit comprising N pairs of switches, and a capacitor arranged between every two pairs of the N pairs of switches or (2) a bipolar switching circuit comprising 2N pairs of switches with 2(N-1) capacitors arranged between the 2N pairs of switches; and wherein the switching control signals provide offset pulse trains to each of the N or 2N pairs of switches” is indefinite. N must be defined in claim 1 in order to know the scope of claim 1. One possible way is to say that N is an integer equals to or greater than 2.
Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: N equals at least two.
In claim 3, and similarly in claims 4-5 and 12-13, the limitation “the isolated DC power supply” is not defined. It’s unclear which isolated DC power supply Applicant is referring to, because in the respective independent claim each of the two or more switching converter modules includes an isolated DC power supply. Does Applicant intend to say each isolated DC power supply? Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one DC power supply then this limitation is taught.
In claim 3, and similarly in claims 4, 8 and 10, these limitations “a first pair of switches”, “first switch”, “second switch”, “third switch”, “fourth switch”, “two switches”, “four switches” and “each switch pair” are not defined. It’s unclear how these switches relate to the switches in claim 1. Applicant is encouraged to keep consistent  when referring to the switches from claim 1. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one switching pair then these limitations are taught.
In claim 3, and similarly in claim 8, these limitations “a capacitor”, “the capacitor”,” and “each of the capacitors” are not defined. It’s unclear how these capacitors relate to the capacitors in claim 1. Applicant is encouraged to keep consistent  when referring to the capacitors from claim 1. Therefore, these limitations should be 
In claim 11, the limitation “A power converter comprising: two or more switching converter modules coupled in series and providing a summarized output for the power converter comprising a summation of voltage” is confusing. It is unclear what is comprising the summation of voltage. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a summation of voltage then this limitation is taught.


5.	Dependent claims 2, 7, 9 and 14-15 inherit the deficiency of independent claims 1 and 11, respectively, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nondahl et al. (U.S. Pub. No. 2014/0036557 A1) in view of Abarzadeh et al. (U.S. Pub. No. 2021/0067057 A1).
Regarding claim 1, Nondahl et al. (e.g. see Figs. 1-4 and 14-16) discloses “A power converter comprising: a phase shifted pulse-width-modulation driver system configured to receive a signal to be synthesized (e.g. Fig. 3, see inside 48, 50 and 47); two or more switching converter modules arranged in series and configured to receive switching control signals from the phase shifted pulse-width-modulation driver system and provide a summarized output to a load (e.g. Fig. 3, see 48, 49U1-49U6, 42U1-42U6, 41U1-41U6, N, U and 60) each of the two or more switching converter modules comprising: an input; an output; an isolated DC power supply (e.g. Fig. 3, see 42U1-42U6, each of the converter modules including an input, an output and an isolated DC power supply); (1) a unipolar switching circuit comprising N pairs of switches (e.g. Fig. 3, see pairs of switches inside each of 42U1-42U6); and wherein the switching control signals provide offset pulse trains to each of the N or 2N pairs of switches (e.g. Fig. 3, see 49U1-49U6 and the pairs of switches inside each of 42U1-42U6)”. Nondahl et al. does not appear to explicitly disclose “each of the two or more switching converter modules comprising: (1) a unipolar switching circuit comprising N pairs of switches and a capacitor arranged between every two pairs of the N pairs of switches or (2) a bipolar switching circuit comprising 2N pairs of switches with 2(N-1) capacitors arranged between the 2N pairs of switches”. However, Abarzadeh et al. shows “each of the two or more switching converter modules comprising: (1) a unipolar switching circuit comprising N pairs of switches and a capacitor arranged between every two pairs of the N pairs of switches or (2) a bipolar switching circuit comprising 2N pairs of switches with 2(N-1) capacitors arranged between the 2N pairs of switches (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”. Having each of the two or more switching converter modules comprising: (1) a unipolar switching circuit comprising N pairs of switches and a capacitor arranged between every two pairs of the N pairs of switches or (2) a bipolar switching circuit comprising 2N pairs of switches with 2(N-1) capacitors arranged between the 2N pairs of switches as taught by Abarzadeh et al. in the power converter of Nondahl et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have such converter modules as taught by Abarzadeh et al. in the power converter of Nondahl et al. for the purpose of enhancing the power efficiency of the power converter via having a better control. Also for the purpose of making the power converter more widely usable.

Regarding claim 2, Nondahl et al. (e.g. see Figs. 1-4 and 14-16) discloses “wherein the phase shifted pulse-width- modulation driver system comprises circuitry configured to cause switching of each pair of the N or 2N pairs of switches to be phase delayed from all other pairs of the N or 2N pairs of switches (e.g. Fig. 2, see inside 48, 43, 45, 50, 44, 46, 44a and 46a)”.

Regarding claim 3, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein the isolated DC power supply has an output coupled to a first side of a first switch in a first pair of switches and has an input coupled to a first side of a second switch in the first pair of switches, wherein a second side of the first switch is coupled to a first side of a capacitor and where a second side of the second switch is coupled to a second side of the capacitor, and wherein the second side of the first switch is also coupled to a first side of a third switch and wherein a second side of the second switch is also coupled to a first side of a fourth switch (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 4, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein the isolated DC power supply is coupled to two switches in the unipolar switching circuit (Nondahl et al., e.g. Fig. 3, see DC power supply and pairs of switches inside each of 42U1-42U6) or is coupled to four switches in the bipolar switching circuit (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 5, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein an input of the isolated DC power supply is coupled the input (Nondahl et al., e.g. Fig. 3, see DC power supply, the input and pairs of switches inside each of 42U1-42U6; Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 6, Nondahl et al. (e.g. see Figs. 1-4 and 14-16) discloses “wherein N is equal to or greater than 2 (e.g. Fig. 3, see pairs of switches inside each of 42U1-42U6)”.

Regarding claim 7, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein the unipolar switching circuit is configured to generate N+1 voltage or power levels and the bipolar switching circuit is configured to generate 2N+1 voltage or power levels (Nondahl et al., e.g. Fig. 3, see inside each of 42U1-42U6; Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 8, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein each of the capacitors is coupled between four switches (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 9, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein each switching converter module comprises N-1 capacitors arranged between the N pairs of switches in the unipolar switching circuit (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22)”.

Regarding claim 10, the combination of Nondahl et al. (e.g. see Figs. 1-4 and 14-16) and Abarzadeh et al. (e.g. see Figs. 2-3, 8, 15A, 17 and 22) discloses “wherein each switch pair has a fundamental switching frequency, f, and wherein the summarized output responds to the signal to be synthesized at a frequency greater than the fundamental switching frequency, f (Abarzadeh et al., e.g. see Figs. 2-3, 8, 15A, 17 and Fig. 22, also see para. 0118, 0165, 0183, 0195 and para. 0203)”.


Regarding claims 11-15; they all comprise substantially same subject matter as in the recited apparatus claims 1-10, therefore claims 11-15 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-10. Therefore the previous rejections based on the apparatus will not be repeated. 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839